Title: To George Washington from Brigadier General William Maxwell, 31 December 1778
From: Maxwell, William
To: Washington, George


  
    Sir
    Elizth Town [N.J.] 31st Decmr 1778
  
  I a few hours ago received Your Excellencys favour of the 26th Inst. with a letter accompanying it to Sir Henry Clinton that and the Letter to Coll Butler was immediately sent forward I inclose to Your Excely two New York Papers of the 26th & 30th Inst. Was I supply’d with some Pennsylvania & the Jersey Papers to send into New York I could have a constant supply in return. I have likewise <inc>losed two Letters from Major Howell <mutilated>lmost came together.
  Yo<u ma>y depend upon it they have had a verry severe stroke in New York Bay; it is strongly reported that upwards of 20 Vessels is lost on Statten Island and Long Island. They talk strongly at New York that some of their Troops has landed in Georgia &Ca. I am Your Excellencys Most Obedient Humble Servant

  Wm Maxwell

